department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date cc intl br3 tl-n-1479-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel chicago cc chi lmsb from chief cc intl br3 subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer deconsolidated tsub bank fb1 fb2 fb3 law firm country a year year date date date tl-n-1479-00 date date date date date date date amount amount amount amount amount amount amount amount amount amount amount amount amount x percent issues whether mirror sale-leaseback transactions between two domestic subsidiaries of the taxpayer and two foreign subsidiaries of a foreign bank followed by a like- kind exchange that returned title to the leased properties to taxpayer’s controlled_group lacked economic_substance and therefore should be disregarded for federal_income_tax purposes alternatively whether sec_482 applies to reallocate income and deductions from the transactions if the foreign source rental income created in the foreign_property sale- leaseback is not disregarded whether such income is properly characterized as general_limitation_income or passive_income for foreign_tax_credit_limitation purposes whether the accuracy-related_penalty under sec_6662 should be asserted conclusion sec_1 the transactions at issue lacked economic_substance and a nontax business_purpose and therefore should be disregarded for federal_income_tax purposes tl-n-1479-00 alternatively based on the facts presented sec_482 applies to reallocate rental income and expense and depreciation_deductions between the members of taxpayer’s controlled_group that participated in the transactions if not disregarded the facts provided suggest the rental income should be characterized as passive_income the facts of this case present a reasonable basis for asserting the sec_6662 penalty facts taxpayer is a domestic_corporation that is the controlling parent of deconsolidated a domestic subsidiary that was deconsolidated from taxpayer on date and filed a separate_return because deconsolidated had foreign_tax_credit carryforwards of amount that were to expire unused in year taxpayer contacted law firm to explore methods to utilize these expiring credits and on date signed a confidentiality agreement with law firm five months later taxpayer and bank a country a bank began to negotiate the terms of the transaction and on date taxpayer signed a confidentiality agreement with and agreed to pay fees to bank briefly the transaction at issue involved mirror sale-leasebacks between two domestic subsidiaries of taxpayer deconsolidated and tsub a member of taxpayer’s consolidated_group and two country a corporations fb1 and fb2 that were indirectly owned by bank the transaction generated offsetting cashflows and an economic loss to taxpayer when transaction costs are taken into account as a result of the transaction deconsolidated claimed u s source depreciation_deductions reported foreign source rental income and used the expiring credits to eliminate u s tax on such income and taxpayer claimed u s source rental expense deductions foreign_property sale-leaseback transaction on date deconsolidated purchased used computer equipment located in country a from fb1 for amount and immediately leased back the same equipment to fb1 the three-year lease agreement provided for monthly rent payments which fb1 and fb2 were subsidiaries of fb3 a country a corporation of which bank owns x percent we understand that in year the same parties engaged in a similar transaction involving the steps described in this field_service_advice to the extent that the two transactions are substantially_similar our analysis of and conclusions concerning the year transaction would also apply to the year transaction tl-n-1479-00 over the three-year period totaled amount the agreement contained an option for fb1 to prepay the lease by making a lump sum payment of amount u s property sale-leaseback transaction on date the day after the first sale-leaseback fb2 purchased used computer equipment located in the united_states from tsub for amount and immediately leased back the same equipment to tsub it appears that all of the assets purportedly sold by tsub were acquired by tsub in year and sold at cost or nearly at cost to fb2 the three-year lease agreement provided for monthly rent payments which over the three-year period totaled amount the agreement contained an option for tsub to prepay the lease by making a lump sum payment of amount prepayment of rent a week after the second sale-leaseback transaction on date tsub exercised its option to prepay the lease on the u s property and paid fb2 amount thus the net cash impact of the transaction on tsub was a positive cash_flow of amount amount sales_price less amount of prepaid rent simultaneously fb1 exercised its option to prepay the lease on the foreign_property and paid deconsolidated amount thus the net cash impact of the transaction on deconsolidated was a negative cash_flow of amount amount prepaid rent minus amount sales_price which exactly offset tsub’s positive cash_flow on the u s sale-leaseback we understand that except for fees paid to bank it is unclear whether any cash payments between taxpayer’s subsidiaries and bank’s subsidiaries in fact were made or whether they were merely book journal entries taxpayer has apparently not provided any documentation demonstrating that wire transfers between tsub and fb2's bank accounts were actually made like-kind_exchange on date approximately three months after the rent prepayments on the purported sale-leaseback transactions deconsolidated and fb2 entered into a transaction where deconsolidated exchanged the country a equipment originally owned by fb1 title to which was now in deconsolidated's hands for the u s equipment originally owned by tsub title to which was now in fb2's hands as a result title to the equipment sold by tsub was returned to taxpayer’s controlled_group and title to the equipment sold by fb1 was returned to the bank’s group this transaction purportedly qualified as a tax-free like-kind_exchange under sec_1031 it also operated to restore the characterization of the equipment owned by the taxpayer’s group as assets producing u s source income so that tl-n-1479-00 depreciation expenses on the equipment would reduce u s rather than foreign_source_income for foreign_tax_credit_limitation purposes reported u s tax consequences as a result of the transaction taxpayer claimed rental deductions totaling amount against its u s source income over the three-year life of the lease beginning in year taxpayer also claimed in year a deduction of amount for professional fee expenses although for book purposes tsub accrued amount taxpayer did not report any income_tax consequences attributable to tsub’s purported equipment sale to fb2 until questioned on audit at which time taxpayer prepared a revised form_4797 reporting gross_receipts on the sale of amount resulting in a nominal loss of amount on a separate_return for year deconsolidated reported foreign source general limitation rental income of amount and claimed foreign tax_credits of amount which offset the u s tax on the foreign_source_income amount of the claimed credits were carryforward credits due to expire unused in year deconsolidated also claimed depreciation_deductions on the u s equipment as a result of the purported sec_1031 exchange it took a substituted_basis in the u s equipment resulting in an increased depreciation basis of amount the exchange also operated to restore the u s source of the income produced by the equipment owned by deconsolidated so that depreciation expenses on the equipment would not reduce foreign_source_income for foreign_tax_credit_limitation purposes law and analysis a taxpayer’s transaction should be disregarded for federal_income_tax purposes because it had no real practical economic_effect and had no business_purpose the economic_substance_doctrine generally to be respected for federal_income_tax purposes a transaction must have economic_substance separate and apart from the benefit achieved solely by tax reduction if a taxpayer seeks to claim tax benefits which were not intended by congress by means of a transaction that serves no economic purpose the doctrine_of economic_substance applies to deny the taxpayer the tax benefits of the transaction 31_f3d_117 3d cir 861_f2d_494 7th cir aff'g 87_tc_1087 364_f2d_734 2d cir aff'g 44_tc_284 31_tc_33 aff'd 270_f2d_294 3d cir saba partnership v commissioner t c memo tl-n-1479-00 acm partnership v commissioner tcmemo_1997_115 aff'd in part and rev'd in part 157_f3d_231 3d cir cert_denied 526_us_1017 in determining whether a transaction has economic_substance the transaction must be viewed as a whole and each step is relevant acm partnership f 3d pincite generally the inquiry into the economic_substance of a transaction looks to the objective economic_substance of the transaction and the subjective business_purpose behind the transaction id 968_f2d_1229 d c cir 909_f2d_1360 9th cir these two inquiries do not constitute a rigid two-step test but are interrelated factors used to analyze whether the transaction had sufficient substance apart from its tax consequences to be respected for tax purposes acm partnership f 3d pincite casebeer f 2d pincite the phrasing of the objective test has varied among the courts for example the tax_court in acm partnership articulated the objective test as follows the transaction must be rationally related to a useful nontax purpose that is plausible in light of the taxpayer's conduct and useful in light of the taxpayer's economic situation and intentions both the utility of the stated purpose and the rationality of the means chosen to effectuate it must be evaluated in accordance with commercial practices in the relevant industry a rational relationship between purpose and means ordinarily will not be found unless there was a reasonable expectation that the nontax benefits would be at least commensurate with the transaction costs acm partnership t c m pincite citations omitted while the specific articulation of the objective test has differed among the courts the fundamental principle is that a transaction must have real and practical economic effects other than the creation of income_tax benefits in order to satisfy the objective aspect of the economic_substance analysis see eg acm partnership f 3d pincite- 868_f2d_851 6th cir 843_f2d_351 9th cir cert_denied 488_us_824 although like the objective test the courts have set forth various articulations of the subjective test the common thread is whether the transaction has a business_purpose other than obtaining tax benefits see eg yosha v commissioner f 2d pincite judges can’t peer into people’s minds or ‘weigh’ motives rather the usual approach is to focus the analysis on whether any non- tax goals or functions were or plausibly could have been served by the action 752_f2d_89 4th cir whether tl-n-1479-00 the taxpayer was motivated by no business_purpose other than obtaining tax benefits in entering in the transaction taxpayer’s transaction had no net effect on taxpayer’s economic position except for the creation of tax benefits taxpayer had no possibility of a positive economic return because the transaction was designed to and in fact did create perfectly offsetting cash flows before transaction costs see 113_tc_214 appeal pending no 5th cir argued date compare ies industries inc v united_states 253_f3d_350 8th cir rehearing denied date rev’ing u s dist lexis a f t r 2d ria n d iowa tsub received a net cash inflow of amount from tsub's sale-leaseback transaction this positive cash_flow however was precisely offset by the net cash outflow of amount from deconsolidated's sale-leaseback transaction the cash_flow analysis set forth below demonstrates that without taking tax benefits into consideration the taxpayer group could never recover its transaction costs and that an economic loss was a mathematical certainty deconsolidated's equipment purchase rent prepayment by fb1 net cash from deconsolidated's transaction amount amount amount tsub's sale of equipment to fb2 rent prepayment by tsub net cash from tsub's transaction amount amount offsetting cash flows less transaction costs net economic loss amount amount amount an economic loss was assured because every aspect of the transaction was prearranged to produce that result see compaq t c pincite every aspect of compaq’s adr transaction was deliberately predetermined and designed by compaq and the promoter to yield a specific result and to eliminate all economic risks and influences from outside market forces on the purchases and sales in the adr transaction bank and law firm fixed the purchase and sale prices and rent prepayment terms of the sale-leaseback transactions so that the net_cash_flow received by the taxpayer group would exactly equal the net_cash_flow paid_by the tl-n-1479-00 taxpayer group a number of documents indicate that taxpayer knew that the transaction would produce this result first an internally generated spreadsheet titled consolidated cash flows clearly showed that excluding transaction costs cash in amounts and cash_out amounts netted to zero second a date draft memorandum apparently drafted by bank employees included an annex that was later faxed to taxpayer this annex explicitly stated that t he agreement between bank and taxpayer planned a netting indicating that both parties understood that the transaction’s cash flows would offset each other finally a date memorandum faxed by bank to taxpayer showed a consolidated cash_flow analysis with a net_cash_flow to bank of zero in addition to offsetting cash flows the transaction involved circular transfers of title to the equipment the bank group’s economic position namely ownership of fb1's equipment was the same before and after the transaction similarly ownership of tsub's equipment was returned to deconsolidated which was controlled by the taxpayer group thus excluding transaction costs the overall transaction did not significantly alter taxpayer and bank’s economic positions see 873_f2d_879 5th cir money flowed back and forth but the economic positions of the parties were not altered lynch v commissioner 267_f2d_867 2d cir lack of significant change between parties’ economic positions before and after a transaction is evidence of sham the only profit to the taxpayer group was attributable to the claimed tax benefits by transferring title of u s equipment originally owned by tsub to fb2 and then to deconsolidated the transaction effectively shifted u s source depreciation_deductions on that equipment from tsub to deconsolidated the transaction also created offsetting cash flows in the form of purchase and sale transactions generating rental income and expense although the rent prepayment constituted foreign source rental income that increased deconsolidated's pre-credit u s tax_liability deconsolidated treated it as general_limitation_income so that the carryforward foreign tax_credits eliminated that incremental u s tax_liability had the taxpayer group not been subject_to u s tax taxpayer and deconsolidated would not have entered into the transaction this is because the taxpayer group without the ability to claim rental deductions against u s source income coupled with foreign source rental income shielded from u s tax with expiring foreign tax as further indicia of the noneconomic nature of the transaction it appears that the purchase and sale prices of the equipment as well as the two rent prepayments were not arm’s length amounts the amount of the tsub’s rent prepayment was not an arm’s length amount because it was only slightly less than the aggregate amount that tsub was obligated to pay over the three-year term of the lease the same is true for fb1's rent prepayment to deconsolidated tl-n-1479-00 credit carryforwards would have suffered an economic loss equivalent to transaction costs taxpayer had no business_purpose for entering into the transaction the objective facts surrounding the transaction belie taxpayer’s assertion that its business_purpose was to earn a higher investment return than deconsolidated was currently achieving all of the facts presented indicate that the sole objective of the transaction was to generate offsetting cash flows where depreciation_deductions would be transferred from tsub to deconsolidated tsub’s rent prepayment would generate u s source rental deductions and foreign source rental income would be sheltered by expiring foreign tax_credits taxpayer was aware that deconsolidated had substantial carryover foreign tax_credits that would expire unused in year and contacted law firm that year to discuss ways to utilize the expiring credits after negotiations with bank on date we understand that taxpayer’s chief financial officer presented the transaction at issue to taxpayer’s management committee according to the presentation which was entitled utilization of foreign tax_credits w e have pursued various strategies to utilize the excess foreign tax_credits and recommend entering into a sale leaseback of computer equipment which converts expiring ftc’s to a depreciation deduction taxpayer performed a cash_flow analysis of the transaction as discussed above an internally generated spreadsheet titled consolidated cash flows clearly shows that without taking into account tax benefits and transaction costs cash in amounts and cash_out amounts netted to zero taxpayer also received at least two documents from bank clearly indicating that the cash flows from the transaction would offset each other the first was an annex faxed by bank to taxpayer which explicitly stated that t he agreement between bank and taxpayer planned a netting and the second was a date memorandum faxed by bank to taxpayer showing a consolidated cash_flow analysis with a net_cash_flow to bank of zero we believe that a reasonable businessperson analyzing the spreadsheet and other documents would conclude that the transaction generates an economic loss equivalent to transaction costs and that an economic loss of this nature would have no non-tax utility to a business the structure of the transaction and taxpayer’s involvement in the transaction indicate that taxpayer was not motivated by a business_purpose but solely by tax considerations a taxpayer was not exposed to any economic risk because every aspect of the transaction was prearranged to not only produce a net_cash_flow of zero excluding transaction costs but also to avoid subjecting taxpayer to economic risk see compaq v commissioner t c at tl-n-1479-00 the risk that bank’s subsidiaries would fail to execute the transaction properly was minimal since tsub was not obligated to make its rent prepayment to fb2 until fb1 made its rent prepayment to deconsolidated thus taxpayer’s only real risk arising from an improper execution of the transaction was a tax risk this is further supported by promotional materials prepared by bank that stated if deconsolidated failed to complete the last leg of the overall transaction the exchange of the equipment taxpayer would lose approximately amount of foreign tax_credits and approximately amount of fees and expenses paid to bank and its own outside advisers taxpayer was aware that amount of deconsolidated's foreign tax_credits would expire in year and had considered various methods of utilizing those credits not coincidentally the pre-credit u s tax on the rent prepayment received by deconsolidated correlated closely to the amount of its expiring foreign tax_credits where the timing of a transaction is of overriding importance and is keyed to tax consequences or particular tax years a transaction can be found to lack economic_substance see 94_tc_738 tax-determined timing of transaction is indicia of sham 87_tc_1087 same the transaction was planned and executed by taxpayer’s tax personnel taxpayer apparently did not follow its established equipment procurement procedures when it entered into the transaction at issue we understand that deconsolidated purchased and leased back from fb1 equipment for which deconsolidated had neither analyzed nor obtained from an independent source a review appraisal or other study as to the equipment’s residual_value deconsolidated did nothing with respect to fb1's equipment except immediately lease it back to fb1 taxpayer had no intention of entering into a bona_fide purchase of fb1's equipment or bona_fide sale of tsub's equipment as evidenced by the like-kind_exchange that followed the sale-leaseback transactions approximately three months later tsub failed to report its year asset sale of amount until questioned on audit although it did deduct the related professional fees we also understand that there is a lack of documentation supporting actual cash wire transfers between tsub and fb1's accounts besides payment of transaction fees as opposed to strictly book transactions b c d e f the consequence of treating the transaction at issue as an economic or factual sham is to unwind the transaction ie title which deconsolidated held as a result of the purported sec_1031 exchange to the u s equipment would be tl-n-1479-00 returned to tsub the entity that originally owned the equipment accordingly the following adjustments should be made to taxpayer’s return disallow the rental deductions over the three-year life of the lease beginning in year disallow the deduction for professional fee expenses in year disallow the small loss reported on revised form_4797 and offset the disallowed deductions by u s source depreciation_deductions since tsub is treated as retaining ownership of the u s equipment with respect to deconsolidated treating the transaction as a sham should result in the disallowance of all items reported in connection with the transaction which are the u s source depreciation_deductions foreign source rental income and foreign tax_credits we recommend that you coordinate with the team examining deconsolidated’s year and year returns to ensure that these issues are resolved consistently b alternative position to disregarding the transaction for tax purposes an alternative to unwinding the sham_transaction is to view the taxpayer and its consolidated_group as the party to the two sale-leaseback transactions and disregard the participation of deconsolidated this recharacterization of the transaction is based on the fact that deconsolidated’s participation in the transaction lacked economic_substance first it only held temporary and bare_legal_title to fb1's equipment as a result of deconsolidated’s purchase of the equipment deconsolidated never enjoyed the economic benefits or burdens of ownership because it immediately leased the equipment back to fb1 and approximately three months after the purchase returned title to the bank group second deconsolidated did not economically receive the rent prepayment from the bank group because the prepayment was apparently applied in partial satisfaction of the purchase_price due for the property and it has not been established that deconsolidated ever paid the difference third deconsolidated’s ownership of tsub’s equipment like its ownership of fb1's equipment was in title only since tsub continued to use the equipment it appears that the only effect of its brief ownership of the country a equipment and titular ownership of the residual_interest in tsub’s equipment was deconsolidated’s claimed tax benefits in the form of foreign tax_credits and u s depreciation_deductions the consequence of disregarding deconsolidated’s role in the transaction is to treat taxpayer as the entity that economically earned the foreign source rental income and was entitled to the depreciation_deductions associated with ownership of the u s equipment under this alternative analysis taxpayer would be required to report on its consolidated_return all of the items related to the transaction ie the foreign source rental income u s source rental deductions and u s source depreciation_deductions this result could be reached by applying sec_482 to taxpayer tsub and deconsolidated in order to apply sec_482 provides that the transaction must tl-n-1479-00 be between two or more organizations trades_or_businesses owned or controlled by the same interests if sec_482 applies the secretary is given the authority to allocate gross_income deductions credits or allowances among two or more organizations trades_or_businesses if he determines that such allocation is necessary in order to prevent the evasion of taxes or to clearly reflect income sec_482 sec_482 provides in relevant part as follows in any case of two or more organizations trades_or_businesses owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions between or among such organizations if he determines that such allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any such organizations in the instant case there is common ownership among taxpayer tsub and deconsolidated thus control exists for purposes of allocating income and deductions among these members of the controlled_group see sec_1_482-1 sec_482 overlaps with the case law relating to economic_substance and sham doctrines by allowing the service in certain instances to disregard contractual terms and agreements and to recharacterize a transaction see sec_1_482-1 -1 d ii c ex -1 f ii -2 a ii b - a -4 f ii a however the sec_482 regulations expand upon case law principles and provide additional guidance in specific areas specifically they provide the contractual terms including the consequent allocation of risks that are agreed to in writing before the transactions are entered into will be respected if such terms are consistent with the economic_substance of the underlying transactions in evaluating economic_substance great weight will be given to the actual conduct of the parties and the respective legal rights of the parties if the contractual terms are inconsistent with economic_substance of the underlying transaction the district_director may disregard such terms and impute terms that are consistent with the economic_substance of the transaction sec_1_482-1 the regulations also provide that the service’s authority to make allocations under sec_482 is not restricted to the case of improper accounting to the case of a fraudulent colorable or sham_transaction or to the case of a device designed to reduce or avoid tax by shifting or distorting income deductions credits or allowances sec_1_482-1 tl-n-1479-00 deconsolidated’s role in the transaction appears to be inconsistent with the transaction’s substance if the transaction is not disregarded in its entirety in that deconsolidated only held title to equipment that was continuously used by the original owners of the equipment as discussed above accordingly it would be appropriate to disregard the transaction’s contractual terms concerning deconsolidated and reallocate the foreign source rental income and u s depreciation_deductions from deconsolidated to tsub see gac produce co inc v commissioner tcmemo_1999_134 applying sec_482 to prohibit shifting of sales income among related companies where an unrelated purchaser acted in concert with the related companies to shift income among the related companies in this case fb1 and fb2 acted as facilitators to shift income and deductions between deconsolidated and tsub c treatment of foreign source rental income if the transaction is not disregarded as a sham_transaction the issue arises whether the foreign source rental income from the sale-leaseback of the country a equipment should be treated as general limitation or passive_income for purposes of sec_904 sec_1_904-4 provides that passive_income does not include any rents or royalties that are received from an unrelated_person and derived in the active_conduct_of_a_trade_or_business under the principles of sec_954 and the regulations thereunder sec_1_904-4 provides that rents derived by a united_states_person are considered derived in the active_conduct_of_a_trade_or_business for purposes of sec_904 if the requirements of sec_954 are met by one or more corporations that are members of the recipient’s affiliated_group temp_reg sec_4_954-2 applies to year the year at issue it provides whether or not rents or royalties are derived in the active_conduct_of_a_trade_or_business is to be determined from the facts and circumstances of each case but see paragraph c or d of this section for specific cases in which rents or royalties will be considered for purposes of this paragraph to be derived in the active_conduct_of_a_trade_or_business sec_4_954-2 sec_4_954-2 identifies four exceptions where rents will be considered to be derived in the active_conduct_of_a_trade_or_business based on the facts provided it appears that the foreign source rental income attributed to tsub would not qualify as active business income under the regulations therefore in the event the transaction is not disregarded as a sham and the foreign source rental income is allocated to tsub it should be treated as passive_income similarly even if the transaction were respected and the foreign source rental income were considered to be income of deconsolidated the facts provided indicate tl-n-1479-00 d negligence_penalty sec_6662 imposes an addition_to_tax in an amount equal to percent of an underpayment_of_tax required to be shown on a tax_return sec_6662 specifies the portion of underpayment to which this penalty applies and includes an underpayment attributable to negligence or disregard of rules or regulations underpayment is defined as the difference between the taxpayer’s correct_tax liability and the sum of the amount s shown on the return and as previously assessed plus rebates sec_6664 we understand that the underpayment for which you propose to apply the accuracy-related_penalty is the amount of the deficiency attributable to the transaction at issue and that this underpayment was due to negligence or disregard of rules or regulations negligence is defined by sec_6662 as including any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return and the term disregard includes any careless reckless or intentional disregard of rules or regulations sec_1_6662-3 b sec_6664 and sec_1_6662-4 provide an exception to the accuracy-related_penalty if the taxpayer shows that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment whether a taxpayer acted with reasonable_cause and in good_faith depends on all pertinent facts and circumstances sec_1_6662-4 the most important factor is the extent of the taxpayer’s effort to compute the proper tax_liability for the year id taxpayer knowingly engaged in a transaction that had no economic_substance or business_purpose and was designed solely to reduce its u s income_tax_liability for year as discussed above in section a it is well established that transactions lack economic_substance and are solely motivated by tax benefits are disregarded for tax purposes to claim tax benefits under the circumstances of the transaction at issue is negligent because taxpayer disregarded the well- established principles of the economic_substance_doctrine and neither had reasonable_cause for its return position for the transaction nor acted in good_faith with respect to such item see compaq t c pincite imposing negligence_penalty on taxpayer that engaged in economic sham taxpayer was fully aware of deconsolidated's expiring foreign_tax_credit situation and considered the transaction at issue as a way to utilize these expiring credits by creating tax- sheltered foreign source rental income that was effectively offset by u s source rental deductions taxpayer’s tax department was not merely consulted about the tax consequences of the transaction but in fact planned and executed the transaction that the rental income would be passive_income to deconsolidated so that the claimed carryforward general limitation foreign tax_credits should be disallowed tl-n-1479-00 based on the facts presented taxpayer did not perform a thorough investigation into the economic validity of the transaction and taxpayer did not make a reasonable attempt to determine the tax bona fides of this transaction taxpayer’s cash_flow analysis would have alerted a reasonable businessperson of the questionable economic nature of the transaction but taxpayer apparently chose to ignore the cash_flow analysis the objective facts surrounding this transaction its structure and its results clearly support the conclusion that the transaction was solely tax-motivated under these circumstances taxpayer’s disinterest and disregard for the details of this transaction constitute negligence case development hazards and other considerations we recommend further development of the following facts with respect to the treatment of the foreign source rental income from the year sale-leaseback transaction between deconsolidated and fb1 taxpayer may argue that the rental income qualifies for active treatment under the fourth regulatory exception which applies to rents from leasing property which is leased as a result of the performance of marketing functions by such lessor if the lessor maintains and operates an organization which is regularly engaged in the business of marketing or of marketing and servicing the leased property and which is substantial in relation to the amount of rents derived from the leasing of such property see sec_4_954-2 if the income is imputed to tsub under sec_1_904-4 this test is satisfied if it is met by any member of taxpayer’s affiliated_group similarly if the rent is treated as income of deconsolidated the test could be satisfied by any member of deconsolidated’s group tl-n-1479-00 taxpayer may argue that even if it failed to meet any of the regulatory exceptions the rents were nevertheless derived in the active_conduct_of_a_trade_or_business because it satisfied the facts_and_circumstances_test provided in sec_4 b this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney-client_privilege if disclosure becomes necessary please contact this office for our views please call if you have any questions barbara a felker chief branch office of associate chief_counsel international
